             Case 17-23426-MAM          Doc 420      Filed 03/11/19    Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

IN RE:                                                      Case No.: 17-23426-MAM

ROBERT MATTHEWS,                                            Chapter 11

               Reorganized Debtor.

____________________________________/

                                     NOTICE OF FILING

        COMES NOW, the Reorganized Debtor, ROBERT MATTHEWS, by and through
undersigned counsel, hereby gives notice of filing the published notice of the auction sale of the
real property located at 101 Casa Bendita, Palm Beach, FL free and clear of all Liens pursuant to
Section 363(f) of the Bankruptcy Code. The Liquidating Agent published the notice in the Legal
Notices section of the Palm Beach Post on both Friday, March 8, 2019 (p. B9) and on Monday of the
following week, March 11, 2019 (p. B5).




                                             Respectfully Submitted,

                                             FLORIDA BANKRUPTCY ADVISORS, P.L.

                                             /s/ Christian Panagakos
                                             Christian Panagakos
                                             FL Bar No.: 65579
                                             120 E. Oakland Park Blvd., Suite 207
                                             Oakland Park, FL 33334
                                             Tel: 954-600-8990/Fax: 954-692-9070
                                             Email: cp@floridabankruptcyadvisors.com
                                             Attorneys for Debtor
Case 17-23426-MAM   Doc 420   Filed 03/11/19   Page 2 of 4
Case 17-23426-MAM   Doc 420   Filed 03/11/19   Page 3 of 4
Case 17-23426-MAM   Doc 420   Filed 03/11/19   Page 4 of 4
